Citation Nr: 0800519	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of translabyrinthine removal 
of a right-sided acoustic neuroma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1961 to April 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The record on appeal does not contain medical evidence 
that the veteran's cerebrospinal fluid (CSF) leak, hearing 
loss, myocardial infarction, or vertigo/dizziness resulted 
from to VA carelessness, negligence, lack of proper skill or 
similar instance of fault on the part of VA in furnishing the 
his medical treatment.

2.  The record on appeal does not contain medical evidence 
that the veteran's CSF leak, hearing loss, myocardial 
infarction, or vertigo/dizziness was due to an event not 
reasonably foreseeable in furnishing his medical treatment.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for residuals of translabyrinthine removal of a right-sided 
acoustic neuroma due to VA medical treatment have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in March 
2004 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA 
opinion was obtained with respect to the issue on appeal in 
July 2004.  38 C.F.R. § 3.159(c) (4).  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

VA outpatient treatment records dated beginning in January 
2002 note that the veteran experienced dizziness and right 
ear hearing loss; ultimately, he was diagnosed with a right-
sided acoustic neuroma in October 2002, and scheduled for a 
translabyrinthine removal of the acoustic neuroma in December 
2002.  Multiple VA outpatient treatment records note that 
prior to the surgery, the veteran discussed the risks and 
benefits of acoustic neuroma surgery with his physician in 
October 2002, signed authorization and consent forms, 
acknowledging that he had been informed of, understood, and 
agreed to proceed despite the potential risks of the surgery 
in December 2002.  The surgery was completed, and a December 
2002 VA record noted that there were no surgical 
complications.  However, the veteran subsequently began to 
experience frontal headaches, which were determined to be a 
CSF leak; after an initial procedure to resolve the 
condition, spinal meningitis developed, and a second 
procedure was required to conclusively resolve the CSF leak 
later in December 2002.  VA outpatient treatment records from 
April 2003, July 2003, and December 2003 noted that the 
veteran continued to experience right ear hearing loss, but 
decreased and minimal dizziness since the surgery.  
Additionally, in October 2003, the veteran experienced a 
myocardial infarction (heart attack).  The evidence of record 
shows that the veteran's hearing loss and dizziness have 
continued.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. § 3.358.

The veteran contends that benefits are warranted for the 
disability at issue, under the provisions of 38 U.S.C.A. § 
1151, due to the actions of VA medical personnel in December 
2002.  Specifically, the veteran asserts that his current 
overall condition is worse than when he entered to the 
hospital prior to surgery, and that the overall experience 
left him weak, tired, unable to work, and uninsurable.  While 
there is evidence that the veteran experienced a CSF leak, 
right ear hearing loss, and dizziness subsequent to the 
surgery, and sustained a myocardial infarction in October 
2003, there is no evidence that any of these conditions were 
the result of careless or negligent VA hospitalization or 
treatment, or were caused by an event that was not reasonably 
foreseeable.

There is no evidence that any of the veteran's surgical and 
postoperative care constituted careless or negligent VA 
hospitalization or treatment.  As noted in the July 2004 VA 
examiner's opinion, CSF leak following acoustic neuroma 
surgery, particularly with the translabyrinthine approach, 
and particularly with the size tumor removed from the 
veteran, is not unusual.  The examiner also stated that the 
CSF leak, and the ultimately resulting meningitis, could not 
be considered the result of carelessness, negligence, lack of 
proper skill, or an error in judgment.  Additionally, VA 
outpatient treatment records from January 2002 and September 
2002 note that the veteran had experienced balance problems 
since his cerebrovascular accident (CVA or stroke) in 2000.  
To that end, the examiner noted that the veteran's mild 
vertigo/dizziness was a common result of removing acoustic 
nerve tumors that were large enough to press on the brain 
stem; this conclusion was clinically supported by findings on 
physical examination of the veteran that he had truncal 
ataxia (difficulty tandem walking and balancing on one foot) 
but no sensory deficit in the lower extremities).  Moreover, 
an August 2002 VA outpatient treatment record noted that the 
veteran had experienced right ear hearing loss since his 2000 
CVA; the July 2004 VA examiner noted that the type of surgery 
used to remove the right-sided acoustic neuroma sometimes 
eliminated hearing on that side.  Although an April 2003 VA 
outpatient treatment record noted increased right ear hearing 
loss as a residual of the surgery, there is no evidence that 
it was the result of careless or negligent VA hospitalization 
or treatment.  Finally, both a November 2003 VA outpatient 
treatment record and a notes that the veteran's October 2003 
myocardial infarction was recorded as being the result of a 
totally (100 percent) occluded (blocked) right coronary 
artery, requiring an emergency stent implantation and 
angioplasty.  None of the medical evidence of record relates 
the myocardial infarction to the veteran's acoustic neuroma 
surgery.

There is also no evidence that the veteran's claimed 
residuals of translabyrinthine removal of a right-sided 
acoustic neuroma were caused by an event that was not 
reasonably foreseeable.  The record shows that the veteran 
was fully aware of the possible risks of right-sided acoustic 
neuroma translabyrinthine removal.  Prior to the December 
2002 surgery, the veteran discussed the risks and benefits of 
the surgery with his VA physician; immediately prior to 
surgery, he signed an authorization and consent form, 
signifying that he had been informed of, understood, and 
agreed to proceed despite, the potential risks.  
Additionally, as noted above, the additional hearing loss and 
vertigo/dizziness are among those known risks and 
complications of the acoustic neuroma surgery; the July 2004 
VA examiner also estimated that greater than 15 percent of 
acoustic neuroma surgery patients experience a CSF leak 
and/or meningitis as a result of the surgery.  Moreover, the 
veteran's myocardial infarction was not shown to be related 
to the surgery, but the result of a fully blocked right 
coronary artery.

Finally, despite the statements from the veteran as to the 
reasons for the conditions he developed following acoustic 
neuroma surgery, it is well established that a layperson 
without medical training, such as the veteran, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) 
(1).  Additionally, to the extent that the veteran asserted 
in his April 2005 VA Form 9, Appeal to Board of Veterans' 
Appeals, that the residuals made him unable to work, the 
Board notes that the veteran retired as the director of a 
private company in 1999.  Accordingly, although he asserts 
that he is now unemployable and uninsurable, there is no 
evidence that this is the case, as no records indicate that 
he has sought and been denied employment or insurance since 
his retirement.  

Because the evidence of record does not show that the 
veteran's residuals of translabyrinthine removal of a right-
sided acoustic neuroma were the result of careless or 
negligent VA hospitalization or treatment, or caused by an 
event that was not reasonably foreseeable, the preponderance 
of the evidence is against his claim.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of 
translabyrinthine removal of a right-sided acoustic neuroma 
due to VA treatment is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


